

	

		II

		109th CONGRESS

		2d Session

		S. 2232

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require the Secretary of the Army to submit to

		  Congress a report identifying activities for hurricane and flood protection in

		  Lake Pontchartrain, Louisiana, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Louisiana Emergency Needs Corps of

			 Engineers Authorization Act of 2006.

		2.Hurricane and flood

			 protection, Lake Pontchartrain, Louisiana

			(a)ReportNot later than 20 days after the date of

			 enactment of this Act, the Secretary of the Army, acting through the Chief of

			 Engineers (referred to in this Act as the Secretary), shall submit

			 to the Committee on Environment and Public Works of the Senate and the

			 Committee on Transportation and Infrastructure of the House of Representatives

			 a report that—

				(1)with respect to

			 the project for hurricane-flood protection on Lake Pontchartrain, Louisiana,

			 under section 204 of the Flood Control Act of 1965 (79 Stat. 1077), identifies

			 activities to reconstruct hurricane and flood protection measures relating to

			 the outfall canals adjacent to Lake Pontchartrain in the Jefferson and Orleans

			 parishes of the State of Louisiana that are substantially in accordance with

			 levels of hurricane and flood protection authorized under Federal law

			 to—

					(A)reconstruct and

			 fortify floodwalls adjacent to the canals;

					(B)construct at the

			 heads of the canals pumping stations with adequate pumping capacity, as

			 determined by the Secretary;

					(C)install gate-like

			 structures at the heads of the canals; and

					(D)prevent—

						(i)seepage from the

			 canals into adjacent property; and

						(ii)the undermining

			 of floodwalls improved or reconstructed under subparagraph (A);

						(2)identifies

			 activities to protect, restore, and reduce the risk of storm damage in coastal

			 areas of the State of Louisiana in which a major disaster relating to Hurricane

			 Katrina or Hurricane Rita was declared by the President to exist on or after

			 August 29, 2005, in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), in accordance

			 with the report transmitted by the President to the House of Representatives

			 and dated October 28, 2005;

				(3)identifies

			 activities to fortify, strengthen, and improve hurricane protection and flood

			 control infrastructure (including pumping stations) in existence on or before

			 August 28, 2005, to ensure sustainability and prevent the failure of the

			 infrastructure under hurricane conditions, in accordance with predicted area

			 conditions for standard project hurricanes and located in an area designed to

			 be protected by a hurricane or flood control project authorized under Federal

			 law; and

				(4)identifies any

			 activity included in the report of the Chief of Engineers dated August 23, 2002

			 (including supplemental reports), that the Secretary determines to be integral

			 to the protection of life and property in the disaster area described in

			 paragraph (2).

				(b)Implementation

				(1)In

			 generalAbsent a resolution of Congress disapproving an activity

			 identified in the report under subsection (a), the Secretary may implement the

			 activity beginning on the date that is 30 days after the date on which the

			 report is submitted.

				(2)Federal

			 shareThe Federal share of the cost of an activity carried out

			 under paragraph (1) shall be 100 percent.

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Secretary for each of fiscal years 2006 through 2010—

				(1)$1,400,000,000 to

			 carry out activities identified under paragraphs (1) through (3) of subsection

			 (a); and

				(2)$788,000,000 to

			 carry out activities identified under subsection (a)(4).

				3.Compensation

			(a)In

			 generalNotwithstanding any other provision of law, in acquiring

			 property or an interest in property to improve, reconstruct, or develop

			 hurricane and flood protection measures relating to Hurricane Katrina or Rita,

			 the Secretary shall compensate the owner of the property or interest without

			 taking into consideration any damage to the property or interest caused by

			 Hurricane Katrina or Rita.

			(b)Adjustment for

			 payments madeNotwithstanding subsection (a), the Secretary may

			 reduce the amount of compensation paid under that subsection for property or an

			 interest in property by the amount of any other payment received by the owner

			 of the property or interest for damages to that property or interest as a

			 result of Hurricane Katrina or Rita, including a payment received from—

				(1)an insurance

			 claim; or

				(2)the Federal

			 Emergency Management Agency.

				4.Effect of

			 ActNothing in this Act

			 affects any authority of the Secretary under any other Federal law.

		

